326 S.W.3d 849 (2010)
Lonnie SNELLING, Plaintiff/Appellant,
v.
ST. LOUIS DEVELOPMENT CORP., (LRA) et al., Defendants/Respondents.
No. ED 94561.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Lonnie Snelling, St. Louis, MO, pro se.
Jane Berman Shaw, Assistant City Counselor, St. Louis, MO, for respondent City of St. Louis.
Linda L. Hahn, Hahn, Enright & Hansen, St. Louis, MO, for respondent O'Fallon III, L.P.
Leslie Yancy, St. Louis, MO, for respondent Land Utilization Authority of the City of St. Louis.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Plaintiff appeals from an adverse judgment. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).